DETAILED ACTION
1.	The finality of previous office action has been withdrawn, in view of interview with the Attorney William E. Hunter (Reg. No. 47,671) dated on 5/10/2022.
2.	Rejections under 35 USC 103 for claims 1-19 are withdrawn in view of the
arguments presented by the applicant, specifically, arguments presented on pages 1-3 of the Remarks dated 12/16/2021 (directed towards arguments regarding references Autodesk_April, Evans et al., Zhao et al. and YouTube video named as 2.5D CAM) and further in view of the interview with the Attorney dated 5/10/2022. 
3.	Claims 1-19 are allowed.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
5.	Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-19 are considered allowable since when reading the claims in light of the specification, none of the references of record, alone or in combination, disclose or suggest the combination of limitations specified in the independent claims, specifically “modifying, by the CAD program, at least one of the smooth curves to facilitate the 2.5- axis subtractive manufacturing process, wherein the modifying comprises detecting at least a portion of a first smooth curve for a first of the discrete height layers that is almost coincident with at least a portion of a second smooth curve for a second of the discrete height layers, and replacing the at least a portion of the first smooth curve for the first of the discrete height layers with the at least a portion of the second smooth curve for the second of the discrete height layers;” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 9, and 17 of the instant application (as supported in specification e.g. at least the original claims and drawings FIG 1,10, 11, 12 and 15).

Prior Art of Record
6.	The Prior art of reference “Contour curve reconstruction from cloud data for rapid prototyping” by F. Javidrad disclosed “obtaining, by a computer aided design (CAD) program, a first model of an object to be manufactured using a 2.5-axis subtractive manufacturing process, wherein the first model comprises smooth curves fit to contours representing discrete height layers of the object to be manufactured using the 2.5-axis subtractive manufacturing process; modifying, by the CAD program, at least one of the smooth curves to facilitate the 2.5- axis subtractive manufacturing process”; reshaping, by the CAD program responsive to the user input, a subset of the smooth curves in the at least one of the discrete height layers to change the solid 3D model;”
	The Prior art of reference Autodesk_April disclosed “preparing, by the CAD program, an editable model of the object, the editable model comprising a series of construction steps represented in a parametric feature history, wherein the series of
construction steps include combining extruded versions of the smooth curves
to form a solid three dimensional (3D) model of the object in a boundary
representation format, and the parametric feature history includes a sketch
feature associated with at least one of the discrete height layers; rendering, by the CAD program, a user interface element showing the sketch feature in relation to the editable model; receiving, by the CAD program, user input via the user interface element; replaying, by the CAD program, the series of construction steps represented in the parametric feature history to construct the solid 3D model of the object in the boundary representation format, as changed by the user input.” 
	The Prior art of reference 2.5D CAM disclosed “an object to be manufactured using the 2.5-axis subtractive manufacturing process;”
	The prior art made of record and not relied upon is considered pertinent to
Applicant's disclosure, an article “Construction of near optimal meshes for 3D curved domains with thin sections and singularities for p-version method” by Xiao-Juan Luo et al. disclosed “a procedure that accepts a CAD solid model as input and creates a curved mesh with the desired characteristics. general 3D domains, near optimal p-version meshes require large curved elements over the smooth portions of the domain, geometrically graded curved elements to the singular edges and vertices. Curved local mesh modification operations are applied to ensure the mesh can be curved to the geometry to the required level of geometric approximation.”
	However, none of the references of record alone or in combination disclose or
suggest the combination of limitations specified in the independent claims, specifically “modifying, by the CAD program, at least one of the smooth curves to facilitate the 2.5- axis subtractive manufacturing process, wherein the modifying comprises detecting at least a portion of a first smooth curve for a first of the discrete height layers that is almost coincident with at least a portion of a second smooth curve for a second of the discrete height layers, and replacing the at least a portion of the first smooth curve for the first of the discrete height layers with the at least a portion of the second smooth curve for the second of the discrete height layers;” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 9, and 17 of the instant application. 
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/NUPUR DEBNATH/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148